___________

                                    No. 96-1368
                                    ___________


Matthew Joseph Sikora, Jr.,             *
                                        *
              Appellant,                *
                                        *
     v.                                 *   Appeal from the United States
                                        *   District Court for the
Robert Houston, Warden, Lincoln         *   District of Nebraska.
Correctional Center; John Does,         *         [Unpublished]
                                        *
              Appellees.                *

                                    ___________

                      Submitted:    March 22, 1996

                           Filed:   April 19, 1996
                                    ___________

Before McMILLIAN, WOLLMAN, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


     Matthew Sikora, a Nebraska inmate, appeals from the district court's
28 U.S.C. § 1915(d) dismissal of his 42 U.S.C. § 1983 claim alleging prison
officials and prison medical staff violated his constitutional rights.        We
reverse and remand.


     The magistrate provisionally granted Sikora leave to proceed in forma
pauperis (IFP) pending receipt of Sikora's trust account statements.        Upon
review of the statements, the magistrate ordered Sikora to pay a partial
filing fee.      The magistrate also granted Sikora leave to amend his
complaint to explain how claims in this particular action were not
duplicative of claims raised by Sikora in two other suits pending before
the court.    Sikora paid the fee and filed an amended complaint.
     After reviewing the amended complaint, the magistrate recommended
dismissal pursuant to section 1915(d).   Without mentioning Sikora's payment
of the partial filing fee, the magistrate concluded that, as the claims in
Sikora's amended complaint were frivolous and duplicative, his provisional
IFP status should be revoked and his action dismissed.   The district court
adopted the magistrate's recommendation.


     The district court acted improperly in ordering Sikora to pay a
partial filing fee before determining whether his complaint was frivolous;
after Sikora paid the court-ordered filing fee his complaint had to be
treated as if it were a paid complaint.    See In re: Funkhouser, 873 F.2d
1076, 1077 (8th Cir. 1989) (per curiam) (a court may not require plaintiff
to first pay fee and then later dismiss complaint as frivolous).


     Accordingly, we reverse and remand.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-